      Case 2:18-cv-06536-BWA-JVM Document 27 Filed 01/08/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


                                                  *
  GLENN HOSEY                                             CIVIL ACTION NO. 2:18-cv-06536-
                                                  *       LMA-JVM
  VERSUS                                          *
                                                  *        JUDGE LANCE M. AFRICK
  BOARD OF SUPERVISORS FOR THE
  UNIVERSITY OF LOUISIANA D/B/A                   *
                                                          MAGISTRATE JUDGE JANIS VAN
  UNIVERSITY OF NEW ORLEANS                       *       MEERVELD


PLAINTIFF’S UNOPPOSED MOTION FOR EXTENSION OF TIME TO RESPOND TO
                  DEFENDANT’S MOTION TO DISMISS




       NOW INTO COURT, through undersigned counsel, comes Plaintiff, Glenn Hosey, who

respectfully moves for an order extending the deadline to respond to the motion to dismiss filed

by Defendant Board of Supervisors for the University of Louisiana d/b/a University of New

Orleans in the above referenced matter.

       Plaintiff bases his request for an extension of the above deadlines on the medical issues

surrounding counsel for Plaintiff. Counsel for Plaintiff is experiencing a very complicated, high-

risk pregnancy and is likely to deliver any day now. Counsel for Plaintiff has been placed on bed

rest and is therefore unable to effectively respond to the motion to dismiss.

       Counsel for Plaintiff has conferred with counsel for Defendant, who does not oppose the

motion. Therefore, in light of the medical issues surrounding counsel for Plaintiff, good cause

exists to extend Plaintiff’s deadline to respond to Defendant’s motion to Dismiss. Accordingly,

Plaintiff respectfully requests an extension to February 8, 2020 to respond to Defendant’s motion

to dismiss.


                                                 1
      Case 2:18-cv-06536-BWA-JVM Document 27 Filed 01/08/20 Page 2 of 2



                                           Respectfully submitted,


                                           s/ Natalie Blackman
                                           Natalie Blackman
                                           8550 United Plaza Blvd., Suite 702
                                           Baton Rouge, LA 70809
                                           Telephone: (318) 639-4529
                                           Facsimile: (888) 463-4952
                                           Email: justice@attorneynatalieblackman.com

                                           Counsel for Plaintiff



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing has been filed and served

upon all counsel of record electronically with the Clerk of Court using the CM/ECF system this

the 8th day of January 2020.

                                           s/ Natalie Blackman
                                           Natalie Blackman




                                              2
